Citation Nr: 0519181	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury and tailbone injury.

2.  Entitlement to a compensable rating for residuals of a 
right fibula fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2003, the Board granted the veteran's motion to advance the 
appeal on the Board's docket.

In December 2003 the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  There is no medical evidence of an etiological 
relationship between the low back and tailbone disorder and 
active duty; and an arthritis disorder did not begin during 
active military service, or become manifest within a year 
thereafter.  

3.  The veteran's residuals of a right fibula fracture are 
not shown to be productive of malunion of the fibula.


CONCLUSIONS OF LAW

1.  Low back and tailbone disorders were not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for a compensable rating for service-
connected residuals of a right fibula fracture have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 3.655, Part 4, 
Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in letters dated in August 2001, December 
2003, and September 2004, and in the statement of the case 
and supplemental statement of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claims, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  With respect to the veteran's failure to report 
for examination in October 2004, the RO previously notified 
the veteran consistent with the provisions of 38 C.F.R. § 
3.655. 

VCAA-compliant notice was provided to the veteran prior to 
the first unfavorable adjudication of this case thereby 
satisfying the timing requirement of VCAA.  Moreover, after 
VCAA-compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.



II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions; available military 
records; and medical records, including private and VA 
medical records, including records and reports of treatment 
and examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to each claim.

A.  Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
disease in service is not shown to be chronic, evidence of 
continuity of symptomatology.

Service connection may be permitted on a presumptive basis 
with manifestation of arthritis to a compensable degree 
within one year after discharge from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements regarding matters of medical diagnosis, causation, 
and etiology are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
The Board notes that the medical record contains competent 
evidence of a current low back disorder and coccyx condition.  
Private treatment records in 1981 show that the veteran was 
diagnosed with postoperative lumbar disc status with severe 
neuralgia and bladder dysfunction.  Statements in August and 
September 1987 from John R. Budden, M.D.,  show that X-rays 
of the veteran's coccyx revealed a probable old fracture at 
the distal end of the coccyx, and show that the veteran had 
coccygodynia.  In a July 1989 treatment record in which the 
veteran complained of lower right back pain, there is an 
assessment of osteoarthritis.  In an October 2002 statement, 
Randall Faulk, M.D., stated that the veteran had been his 
patient since 1999, and had complained of chronic back pain.      

Because the record contains competent medical evidence of 
current residuals of a low back injury and tailbone injury, 
and no evidence to the contrary, the Board concedes the 
presence of such disorders.  The question thus becomes 
whether such disabilities were incurred in or aggravated by 
active military service.

Service medical records contain no indication of any low back 
or tailbone injury or condition.  At the January 1946 
discharge examination, there is no history given of pertinent 
illness or injury, and on examination the spine was evaluated 
as normal.

The first post-service medical evidence of a low back 
condition is not documented until a November 1977 private 
treatment report, approximately 30 years after service.  
Notably, this report contains no references to any nexus with 
service.  In that report the physician noted that the veteran 
was examined that month for back and right leg complaints 
which had been present since the veteran injured himself in 
May 1976.  The report noted that the veteran had not had such 
complaints prior to this injury and had not required 
treatment, nor had he missed work for back or leg complaints 
prior to the May 1976 injury.  

In an October 2002 statement, Randall Faulk, M.D., stated 
that the veteran had been his patient since 1999.  Dr. Faulk 
stated that over the years the veteran had complained of 
chronic back and ankle pain, and that the veteran had stated 
that he injured himself in service and had had problems 
since. 

In sum, there is no evidence of any low back or coccyx injury 
or disease in service.  The Board notes that a search by 
National Personnel Records Center (NPRC) for additional 
service medical records was unsuccessful.  Nevertheless, the 
evidence contained in the 1946 discharge examination shows an 
absence of any pertinent history of injury or abnormality, 
and on examination, pertinent evaluation was normal.  

None of the medical evidence links any low back or coccyx 
disorders, first shown many years after service, with any 
incident of service.  Although Dr. Faulk noted that the 
veteran stated he had injured himself in service with 
problems since then, Dr. Faulk did not opine any etiological 
linkage between service and any current chronic back 
condition.  

Moreover, to the extent that Dr. Faulk's statement suggested 
such a relationship, this was based on a history provided by 
the veteran.  The Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  

There is no evidence of injury or problems in service 
associated with the low back or coccyx, and the first 
evidence of such after service is several decades after 
service.  In the case of the low back, the first evidence is 
in November 1977, following a back injury in 1976.  Evidence 
referable to the claimed coccyx condition is later still in 
the 1980s.  These dates are many years since separation from 
active service.  This period without treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  And again, the claims file does not contain competent 
evidence otherwise showing any connection between any current 
low back and/or coccyx conditions and the veteran's service.  

Finally, there is no evidence of  arthritis in service or 
within one year of service.  See 38 C.F.R. §§ 3.307, 3.309.  
Further, no opinion or other competent medical evidence has 
been submitted showing that any arthritis is related to 
service. 

The Board has considered the veteran's lay statements that he 
has such residuals of a low back injury and tailbone injury, 
as a result of his service.  To the extent that these 
statements may be intended to represent evidence of 
continuity of symptomatology, without more, these statements 
are not competent evidence of a nexus between the claimed 
disorders and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for residuals of a 
low back injury and tailbone injury must be denied.

The preponderance of the evidence is against the claim for 
service connection for residuals of a low back injury and 
tailbone injury.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Evaluation of Residuals of a Right Fibula Fracture

The veteran is claiming that he is entitled to a compensable 
evaluation for his service-connected residuals of a right 
fibula fracture.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).

In the April 2002 rating decision from which the veteran 
appealed, the RO evaluated the veteran's residuals of a right 
fibula fracture under 38 C.F.R. § 4.118, Diagnostic Code 
5299-5262.  The RO assigned Diagnostic Code 5299 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99".  See 38 
C.F.R. § 4.20 (2004).  The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, which provides for evaluation of 
impairment of the tibia and fibula.

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
of either lower extremity warrants a 40 percent evaluation if 
there is loose motion requiring a brace.  Under that code, 
malunion of the tibia and fibula of either lower extremity 
warrants: a 30 percent evaluation when the disability results 
in marked knee or ankle disability; a 20 percent evaluation 
if  resulting in moderate knee or ankle disability, and 10 
percent evaluation if resulting in slight knee or ankle 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

As noted above, the Board has reviewed all of the evidence of 
record.  The Board will summarize the relevant evidence where 
appropriate and material to the issue here.

Review of the claims file shows that during service, the 
veteran was treated in December 1944 for a simple fracture of 
the right fibula caused by the veteran jumping down four 
feet.  X-rays showed an oblique fracture of the lower third 
of the right fibula extending from one inch above the tip of 
the external malleolus anteriorly to the posterior aspect, 
measuring approximately three inches.  There was good 
position and alignment.  A cast was applied from the tip of 
the toes to below the knee.  Over the next three weeks showed 
improvement and almost three weeks later in January 1945 the 
condition was good, with no complaints.  Approximately three 
weeks later in January 1945, the veteran was discharged and 
found to be fit for duty.  There are no further records of 
treatment during service.  At the January 1946 discharge 
examination, the veteran reported a history of fracture of 
the right fibula in 1944.  At that time examination of the 
extremities was normal.

In a January 1978 rating decision, the RO granted service 
connection for a simple fracture of the right fibula and 
assigned that disability a zero percent rating that has 
remained in effect since then.

The report of a December 2001 VA examination for bones shows 
that the veteran reported that he fell out of a truck in 
service and broke his right ankle.  During the present 
examination the veteran reported complaints of pain, which he 
rated as four on a scale of one to ten.  He reported that 
there was no swelling, heat or redness.  The report noted 
that there was no locking, and there was a complete range of 
motion.  The veteran reported that the pain was everyday and 
that the pain did not flare up.  There was no change with 
weather.  The report noted there were no constitutional 
symptoms of bone disease.  The report indicated that on 
examination  there was no malunion, tenderness or joint pain.  
The condition did not affect the veteran's daily activities.  
The report contains a diagnosis of status post right tibia 
and fibula fracture with very few residuals.

In his October 2002 statement, noting that he had treated the 
veteran since 1999, Dr. Faulk stated that the veteran had 
complained of chronic ankle pain over the years.

The evidence of record shows that the appellant was scheduled 
for an examination in October 2004.  Prior to that he was 
notified of the planned examination and that failure to 
report for the examination may adversely affect his claimed 
benefits.  The veteran failed to report to the examination 
scheduled in October 2004.  Subsequently he also did not give 
any reason for that failure to report or request another 
examination.  The purpose of the scheduled October 2004 
examination was to determine the current severity of 
residuals of a right fibula fracture, the presence of any 
related arthritis of the right ankle, and all other findings 
necessary for rating the service-connected disability.  

The veteran's failure to report for the examination without 
explanation is significant because under 38 C.F.R. § 3.655, 
when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, as in this case, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2004).  Consequently, based just on the 
failure of the veteran to report for that examination without 
good cause, the claim warrants denial.

Nevertheless, on the basis of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increase in the assigned rating 
for residuals of a right fibula fracture.  The evidence of 
record does not show that the veteran's residuals of a right 
fibula fracture manifests malunion of the fibula so as to 
warrant a compensable evaluation under Diagnostic Code 5262. 
There is certainly no evidence of nonunion impairment of the 
fibula.  

Although Dr. Faulk stated in October 2002 that over the years 
the veteran had complained of ankle pain, the evidence of 
record since service does not contain any treatment records 
addressing any right leg complaints.  

The December 2001 VA examination report shows that there were 
no constitutional symptoms of bone disease, nor malunion, 
tenderness or joint pain.  There was no weakness or 
stiffness, or swelling, heat or redness.  There was no 
locking, and there was a complete range of motion.  The 
report indicates an opinion that the condition did not affect 
the veteran's daily activities.  The report contains a 
diagnosis including that the service-connected disability was 
manifested by very few residuals.

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable rating for residuals 
of a right fibula fracture.  There is no competent medical 
evidence showing that the veteran's disability is productive 
of malunion.  Accordingly, a compensable rating is not 
warranted under Diagnostic Code 5262.  In making this 
determination, the Board finds that since that code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, supra, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

As for the possibility of a higher rating under another 
potentially relevant diagnostic code, there is no competent 
evidence of any limitation of motion of the ankle or knee so 
as to warrant a compensable evaluation under pertinent 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261, or 5271.  Although the veteran complains that he 
has pain in the right leg, he was found to have a complete 
range of motion during his VA examination.  Accordingly, the 
criteria for a compensable rating under either Diagnostic 
Codes 5260 or 5261 have not been met.  Also, there is no 
evidence of ankylosis, knee instability, or shortening of any 
bones of the lower extremity so as to warrant a compensable 
evaluation under other potentially pertinent diagnostic 
codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5270, and 5275.

The preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a right fibula 
fracture.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a low back injury and 
tailbone injury is denied.

A compensable rating for residuals of a right fibula fracture 
is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


